Citation Nr: 1755626	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  07-27 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1956 to April 1959.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2010, the Veteran testified at a Travel Board hearing before an Acting Veterans Law Judge (AVLJ) who is no longer employed by the Board.  A transcript of the proceeding is of record.  Generally, the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  See 38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  As the AVLJ who conducted the Travel Board hearing is no longer employed by the Board, he cannot participate in the adjudication of the Veteran's claim.  As a result, in September 2017, the Board sent the Veteran a letter requesting that he indicate whether he would like another opportunity to testify before the Board.  This letter indicated that if no response was received within 30 days, then it would be assumed that he did not want another hearing.  As no response was received, the Board assumes that the Veteran does not desire another hearing and, thus, the Board will proceed with addressing the appeal.

This case was previously before the Board in June 2010, when it was remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


REMAND

VA provided the Veteran with an examination in May 2006.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the examiner indicated that he could not provide an opinion regarding the relationship, if any, between the Veteran's bilateral hearing impairment and his active military service without resorting to speculation.  The examiner did not provide any rationale for this conclusion.  The Board finds this opinion to be inadequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that if an examiner is unable to provide the requested medical opinion he must explain how the limits of medical knowledge had been exhausted).  Thus, the Veteran should be afforded a new examination.

Finally, while on remand, the AOJ should also attempt to obtain the Veteran's updated medical records.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide, or authorize VA to obtain, any relevant private medical records that have not yet been obtained.  

2.  Obtain any updated VA treatment records from May 2011 to the present.  

3.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

4.  After receiving all additional treatment records, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and bilateral tinnitus.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  

Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed bilateral hearing loss had its onset during service or is otherwise related to service?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed tinnitus had its onset during service or is it otherwise related to service?

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

5.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claims remaining on appeal.  If any issue remains denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



